Judgment affirmed, with costs.—
Mem. Per Curiam:
Action by certain heirs of a deceased ancestor to set aside several deeds and a mortgage covering some real estate in the city of Watertown, known as Beebe’s Island. The main questions presented for review by this appeal were so fully and satisfactorily considered by Mr. Justice Williams in his opinion, written in. deciding the case at Special Term as to require no further discussion. The other questions urged upon our attention relate to rulings affecting the admission or exclusion of evidence ana the like. We have carefully considered them, but find no error requiring a reversal of the judgment, which should, therefore, be affirmed, with costs. Present— Hardin, P. J., Martin and Vann, JJ.